        Case 1:19-cv-01390-SKO Document 47 Filed 08/02/21 Page 1 of 3


 1

 2

 3

 4

 5 And Dave

 6
                          UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9    JOSE HADDOCK,                                     Case No. 1:19-cv-01390-SKO

10                       Plaintiff,                     ORDER MODIFYING CASE
                                                        SCHEDULE
11            v.
                                                        (Docs. 34 & 39)
12
      WESTROCK CP, LLC,
13
                     Defendant.
14    _____________________________________/

15

16          On July 20, 2021, Plaintiff filed a motion to modify the scheduling order and sought an order

17 shortening the time to hear the motion. (Doc. 34.) By order entered July 22, 2021, the Court granted

18 Plaintiff’s request to shorten time and set an expedited briefing schedule for Plaintiff’s motion.

19 (Doc. 35.) In that order, the Court observed that
          both parties agree that the current deadlines should be continued—they simply
20
          disagree as to the length of the continuance. (See Doc. 34 at 8–10.) Given that the
21        scope of their dispute appears to be limited (e.g., less than two months between the
          respective proposals for enlargement of the expert discovery deadline), the parties
22        are highly encouraged to meet and confer in order to agree upon a joint proposal
          for modification of the scheduling order and to avoid further burdening the Court
23        (which carries one of the heaviest caseloads in the nation).
24 (Doc. 35 n.1 (emphasis in original).)

25          Instead of reaching an agreement on an enlargement, Defendant filed its own motion to
26 modify the scheduling order and request to shorten time. (Docs. 39 & 40.) On July 27, 2021, the
27 Court granted the request and set an expedited briefing schedule on Defendant’s motion. (Doc. 42.)

28 Plaintiff filed his opposition to Defendant’s motion on July 30, 2021. (Doc. 46.)
         Case 1:19-cv-01390-SKO Document 47 Filed 08/02/21 Page 2 of 3


 1            Plaintiff’s position is that the non-expert discovery deadline should be extended, nunc pro
 2   tunc, from July 1, 2021, to July 22, 2021, that the now-expired expert discovery deadline should be
 3   extended by 15 days, and the motion filing and hearing deadlines should be extended by 14 days.
 4   (See Doc. 34 at 11–13.) No other enlargements to the schedule are appropriate, according to
 5   Plaintiff, because Defendant “has not been diligent in pursuing expert discovery.” (See Doc. 46 at
 6   2–5.)
 7            Defendant counters that the rebuttal expert disclosure deadline should be reopened and
 8   extended from July 9, 2021, to September 10, 2021, and that the now-expired expert discovery
 9   deadline and motion deadlines should be extended by approximately 70 days. (See Doc. 39-1 at 8.)
10   No other enlargement to the schedule is sought. (See id.) Defendant asserts such additional time is
11   needed because “the time frame for expert discovery is no longer practical,” “new information was
12   revealed during the depositions of plaintiff’s physicians that warrants additional discovery and
13   expert designation,” and “defense counsel is unavailable due to trial.” (Id. at 5.)
14            In view of the parties’ agreement to an enlargement of the case schedule, their cross-motions
15   (Docs. 34 & 39) are GRANTED to the extent that they seek that relief. The motions, however, are
16   DENIED with respect to the length of the enlargements respectively requested. Considering each
17   party’s position, the Court finds that 45 days (subject to the Court’s calendar) is a reasonable
18   extension of the expert and motion deadlines at issue.1 Such extension will accommodate both
19   parties’ need to complete expert depositions, and it will also allow for Defendant to designate a
20   rebuttal expert(s) based on information learned during discovery, for which the Court finds good
21   cause (see Fed. R. Civ. P. 16(b)(4)), and to seek a medical examination of Plaintiff.2 To the extent
22   any disputes arise concerning this discovery, an approximate 45-day enlargement also allows
23   sufficient time for resolution of those disputes pursuant to the Court’s informal discovery dispute
24   process or Local Rule 251. (See Doc. 10 at 3 (requiring motions to compel to “be filed and heard
25
     1
       Defendant does not appear to oppose Plaintiff’s request to enlarge the non-expert discovery deadline nunc pro tunc.
     2
26     At this time, the Court takes no position on whether good cause exists under Fed. R. Civ. P. 35 to take an independent
     medical examination of Plaintiff (see Docs. 39-2 at ¶ 15, Doc. 46 at 5–6), as such motion is not before the Court. Prior
27   to filing any such motion, the parties SHALL meet and confer meet and confer in a good faith effort to resolve the
     dispute without court action (i.e., by stipulation). This requires, in addition to any written correspondence the parties
28   may engage in (letters and/or email), that the parties speak with each other about the dispute, which may be
     accomplished in person, over the telephone, or through videoconferencing.

                                                                2
        Case 1:19-cv-01390-SKO Document 47 Filed 08/02/21 Page 3 of 3


 1   sufficiently in advance of the discovery cutoff so that the Court may grant effective relief within the
 2   allotted discovery time.”).)
 3            Finally, although both parties wished to retain the dates of the pretrial conference and trial,
 4   the Court, on its own motion, continues these dates to allow the Court time to rule on dispositive
 5   motions in advance of the pretrial conference and for the parties to prepare adequately for trial.
 6            Accordingly, the case schedule (Doc. 20) is MODIFIED as follows:
 7
      Matter                             Current Date                      Continued Date
 8    Non-Expert Discovery               July 1, 2021                      July 22, 2021 (nunc pro tunc)
      Rebuttal Expert Witnesses          July 9, 2021                      August 23, 2021
 9    Disclosure
      Expert Witness Discovery           July 22, 2021                     September 7, 2021
10    Non-Dispositive Motion             July 30, 2021                     September 13, 2021
11    Filing Deadline
      Hearing for Non-Dispositive        September 1, 2021                 October 20, 2021
12    Motions
      Dispositive Motion Filing          July 30, 2021                     September 13, 2021
13    Deadline
      Hearing for Dispositive            September 15, 2021                November 3, 2021
14
      Motions
15    Pretrial Conference                December 1, 2021                  January 19, 2022 at 2:30 p.m.

16    Trial                              February 1, 2022                  March 22, 2022 at 8:30 a.m.

17

18   IT IS SO ORDERED.
19
     Dated:     August 2, 2021                                    /s/ Sheila K. Oberto                 .
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                         3
